Appeal by the defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), rendered August 8, 1986, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Since both the complainant and the eyewitness were familiar with the appellant prior to the occurrence of the instant crime, the showup was merely confirmatory (see, People v Ingram, 110 AD2d 852).
Any issue of law with respect to the defendant’s claims that the trial court erroneously charged the jury on the concepts of reasonable doubt and accessorial liability are not preserved for appellate review as the defendant failed to object to those portions of the court’s charge (see, CPL 470.05 [2]). In any event, the court correctly defined reasonable doubt and in no way shifted the burden of proof to the defendant. Further, the court’s charge as to accessorial liability properly set forth the necessary element of intent.
Finally, the defendant was properly sentenced to an indeter*496mínate term of 13 years’ to life imprisonment as a persistent violent felony offender pursuant to Penal Law § 70.08 (2). Kunzeman, J. P., Weinstein, Rubin and Kooper, JJ., concur.